El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
 El auto de certiorari no se concede ex debito justitice-. Su expedición descansa única y exclusivamente en la *451sana discreción del tribunal. Por esa razón la negativa a expedirlo no tiene que ser fundamentada.
En el presente caso se solicitó nn auto de certiorari para revisar la resolución de la Corte de Distrito de San Juan que a moción de la demandada decretó el traslado del pleito de divorcio a la Corte de Distrito de Mayagüez, distrito de sn domicilio.
En la solicitud de certiorari el peticionario descansó en la ficción legal a virtud de la cual el domicilio de la esposa se presume ser el del marido. Pero como esta regla no es absoluta y no obstante la ficción, la esposa puede tener en Mayagüez un domicilio separado del de su marido (Wear v. Wear (1930 Kan.) 72 A.L.R. 425, 438; Dean v. Dean (1926 N.Y.) 42 A.L.R. 1398; Glass v. Glass (1927 Mass.) 53 A.L.R. 1157; Re Daggett, (1931 N.Y.) 75 A.L.R. 1251) y en tal caso tiene ella derecho a que el pleito se vea en el distrito de su domicilio, denegamos la expedición del auto por no aparecer de la solicitud de manera clara e- inequívoca que el domicilio de la demandada o el conyugal, no radicara en Mayagüez, sugiriendo así al peticionario, la enmienda consiguiente, si es que podía hacerla congruente con la verdad. Entendién-dolo así, radicó el peticionario una solicitud complementaria en la que para acreditar el domicilio conyugal transcribe el párrafo 3o. de la demanda de divorcio, a saber:
"3. Que el demandante y la demandada no han aquirido bienes gananciales de ninguna especie ni privativos durante el matrimonio; que el demandante y la demandada han residido en el distrito judicial de San Juan, por más de un año con antelación a la radicación de esta demanda.”
No consta que la demanda de divorcio estuviera jurada y aunque el abogado del peticionario jura que dicho párrafo tercero ha sido fielmente transcrito, ese juramento sólo garan-tiza la exactitud de la transcripción, mas no la verdad de su contenido. Copió además el peticionario en su solicitud complementaria el affidavit de méritos que a la moción de traslado acompañó la demandada, en el cual asegura ésta *452que ‘ ‘ fue y es residente del pueblo de' Sabana G-rande, terri-torio de la Corte de Distrito de Mayagüez, sin que baya -renunciado al derecho de domicilio.” En tales circunstan-cias no creemos hacer buen uso de nuestra discreción expi-diendo el auto ya que con ello obligaríamos a la demandada a incurrir en los gastos consiguientes para sostener en este tribunal la orden de traslado dictada a su favor.
Al exigir la prueba afirmativa e inequívoca antes aludida, esperábamos que el peticionario bajo juramento expresase específicamente el sitio dentro del distrito judicial de San Juan donde como cuestión de hecho marido y mujer habían establecido el domicilio conyugal; pero el peticionario no lo hizo, y al declararse no haber lugar a la petición complemen-taria, insiste en un supuesto derecho a que se le expongan las razones de la negativa.
Aunque no estamos obligados a hacerlo y sin que ello siente precedente, lo expuesto contesta satisfactoriamente, a nuestro juicio, la moción del peticionario radicada el 7 del actual.

Procede, por lo expuesto, ratificar nuestra resolución de abril 1, 1941.